Fellows, J.
(dissenting). After a careful examination of the record in this case, I find myself unable to agree either with Mr. Justice Moore, that “the inference that the death was the result of the injury is not far-fetched,” or with Mr. Justice Ostrander that there is no testimony to support the finding. I think the finding of the industrial accident board is farfetched, but that there was some proof which would authorize the board to make such finding if it was so disposed. The committee on arbitration who heard and saw the witnesses disallowed the claim. Six doctors attended the deceased during his illness. No one of these doctors was produced at the hearing, and the failure to produce them or any of them is unexplained. If it were within the province of this court upon certiorari to the board to correct errors of fact this case should be reversed. But under the act creating the industrial accident board the power of this court to reverse is limited to errors of law. Because of this want of power in this court to correct erroneous findings of fact by the board, I am constrained to be for affirmance.